            Case 2:19-cv-01618-LPL Document 9 Filed 03/09/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL E. QUIDETTO,                          )
                                              )       CIVIL ACTION NO. 19-1618
                       Plaintiff,             )
                                              )
       v.                                     )       MAGISTRATE JUDGE LENIHAN
                                              )
WILLIAM BARR,                                 )
Attorney General of the United States,        )       (Electronic Filing)
REGINA LOMBARDO,                              )
Acting Director of Bureau of Alcohol,         )
Tobacco, Firearms and Explosives,             )
CHRISTOPHER A. WRAY,                          )
Director of the Federal Bureau of             )
Investigation,                                )
United States of America,                     )
                                              )
                       Defendants.            )

JOINT MOTION TO STAY THIS ACTION PENDING THE THIRD CIRCUIT ISSUING
                  A MANDATE IN HOLLOWAY v. BARR

       Plaintiff and Defendants respectfully file this Motion to stay the action pending final

closure of the appellate proceedings and the issuance of a mandate in Holloway v. Barr, 948 F.3d

164 (3d Cir.), and in support thereof state as follows:

       1.      Plaintiff, Michael E. Quidetto, commenced this action by filing his Complaint on

December 13, 2019, naming as Defendants three government officials and the United States. See

ECF No. 1.

       2.      In his Complaint, Plaintiff brings an as-applied challenge to 18 U.S.C. § 922(g)(1),

which generally prohibits the possession of firearms by any person “who has been convicted in

any court of, a crime punishable by imprisonment for a term exceeding one year.” As relief, he

seeks, among other things, a declaration that application of the statute to him violates the Second




                                                  1
             Case 2:19-cv-01618-LPL Document 9 Filed 03/09/20 Page 2 of 5



Amendment and asks this Court to enter an Order permanently enjoining Defendants from

enforcing the statute against him based on his prior criminal convictions.

        3.      According to the Complaint, on August 3, 2000, Plaintiff was convicted of a third

offense of driving under the influence (DUI) in violation of 75 Pa. Cons. Stat. § 3731(a)(1) and

(a)(4). Id. at ¶ 5.

        4.      As a result of Plaintiff’s third conviction, he is subject to § 922(g)(1). Id. at ¶ 38.

        5.      Plaintiff alleges that he wishes to possess a firearm because he is “concerned for

his and his family’s safety” and contends that his convictions were “not sufficiently serious to

justify being stripped of his Second Amendment rights.” Id. at ¶¶ 42 and 46.

        6.      On January 17, 2020, the U.S. Court of Appeals for the Third Circuit in Holloway

v. Barr, 948 F.3d 164 (3d Cir. 2020), considered an as-applied challenge to § 922(g)(1) brought

by a recidivist DUI offender convicted under Pennsylvania law. Circuit Judge P. Schwartz writing

for the Court reversed the lower court holding that a DUI offense is a serious offense as

contemplated by Binder v. Attorney General, 836 F.3d 336 (3d Cir. 2016) (en banc), and that

prohibitions on the possession of firearms by felons who commit serious crimes comport with the

Second Amendment.

        7.      The appellate proceedings in Holloway have not closed and the Third Circuit has

not issued a mandate. Because Plaintiff presents a similar claim to Holloway, and the Holloway

decision is likely to have a significant impact on the analysis of Plaintiff’s claim in this case, the

parties agree that it would be prudent to stay the proceedings until the appellate proceedings in

Holloway have closed and the Third Circuit issues a mandate.

        8.      District courts have broad power to stay proceedings. Bechtel Corp. v. Local 215,

Laborers’ Int’l Union, 544 F.2d 1207, 1215 (3d Cir. 1976). A district court’s power to stay



                                                   2
             Case 2:19-cv-01618-LPL Document 9 Filed 03/09/20 Page 3 of 5



proceedings “is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel and for litigants.” Id.

at 1215 (quoting Landis v. North American Co., 299 U.S. 248, 254–55 (1936)). In exercising its

discretion, a district court can “hold one lawsuit in abeyance to abide the outcome of another which

may substantially affect it or be dispositive of the issues.” Bechtel, 544 F.2d at 1215. In this

regard, the issues and the parties to the two causes need not be identical before one suit may be

stayed to abide the proceedings of another. See Landis, 299 U.S. at 254. While a court would

abuse its discretion by issuing a stay “of indefinite duration in the absence of a pressing need,” id.

at 255, a district court must exercise its judgment in weighing the competing interests and

maintaining an even balance when staying a proceeding. Cheyney State College Faculty v.

Hufstedler, 703 F.2d 732, 737–38 (3d Cir. 1983).

       9.       A stay of the action for the purposes explained in this Motion will not unduly delay

this matter or prejudice the parties.

       10.      For the Court’s information, Defendants note that a stay has been ordered in two

(2) similar actions pending in this Court: Makara v. Barr et al., No. 2:19-cv-593-MPK (W.D. Pa.)

and Radaker v. Barr et al., No. 2:19-cv-712-CB (W.D. Pa.). See Exs. A and B attached.

       11.      Additionally, both cases remain stayed until the Holloway appeal proceedings close

and the Third Circuit issues a mandate. See Makara, No. 2:19-cv-593 at ECF No. 9, and Radaker,

No. 2:19-cv-712 at ECF No. 12.




                                                  3
          Case 2:19-cv-01618-LPL Document 9 Filed 03/09/20 Page 4 of 5



       WHEREFORE, the parties respectfully request that the Court issue an Order staying this

matter until the appeal proceedings close in Holloway v. Barr, 948 F.3d 164 (3d Cir. 2020) and

the Third Circuit issues a mandate.

A proposed Order is attached.



                                                  Respectfully submitted,

                                                  SCOTT W. BRADY
                                                  United States Attorney


                                                  /s/ Kezia Taylor
                                                  KEZIA O. L. TAYLOR
                                                  Assistant U.S. Attorney
                                                  Western District of Pennsylvania
                                                  Joseph F. Weis, Jr. U. S. Courthouse
                                                  700 Grant Street, Suite 4000
                                                  Pittsburgh, PA 15219
                                                  (412) 894-7567
                                                  PA ID No. 203759




                                              4
          Case 2:19-cv-01618-LPL Document 9 Filed 03/09/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of March, 2020, a true and correct copy of the foregoing

Joint Motion to Stay this Action Pending the Third Circuit Issuing a Mandate in Holloway v. Barr

was served by first-class mail and/or electronically, to and upon the following:


                                       Charles F. Fox, IV
                                   Uncapher, Uncapher & Fox
                                     171 Columbia Avenue
                                    Vandergrift, PA 15690




                                                     /s/ Kezia Taylor
                                                     KEZIA TAYLOR
                                                     Assistant U.S. Attorney




                                                 5
